UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 33-19446 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Common Stocks (96.1%) 1 Consumer Discretionary (6.3%) Home Depot Inc. 2,950,100 106,853 McDonald's Corp. 1,163,905 98,140 Nordstrom Inc. 695,400 32,642 Mattel Inc. 1,100,900 30,264 Time Warner Cable Inc. 237,900 18,566 VF Corp. 137,100 14,884 Polaris Industries Inc. 111,700 12,418 Limited Brands Inc. 265,000 10,189 Williams-Sonoma Inc. 247,200 9,020 Brinker International Inc. 366,700 8,969 Foot Locker Inc. 300,100 7,130 Comcast Corp. Class A Special Shares 138,000 3,344 Time Warner Inc. 80,300 2,920 H&R Block Inc. 161,600 2,592 Bob Evans Farms Inc. 55,500 1,941 Consumer Staples (16.3%) Philip Morris International Inc. 2,006,055 133,944 PepsiCo Inc. 1,470,200 103,546 Procter & Gamble Co. 1,437,600 91,388 Kraft Foods Inc. 2,405,789 84,756 Sysco Corp. 2,167,100 67,570 Unilever NV 1,813,900 59,587 Altria Group Inc. 2,171,055 57,338 Kimberly-Clark Corp. 833,588 55,484 Wal-Mart Stores Inc. 940,500 49,978 General Mills Inc. 1,276,800 47,522 Coca-Cola Co. 593,882 39,962 Colgate-Palmolive Co. 270,000 23,601 Imperial Tobacco Group plc 542,577 18,064 Reynolds American Inc. 394,900 14,631 Lorillard Inc. 132,700 14,447 Sara Lee Corp. 717,200 13,620 Dr Pepper Snapple Group Inc. 319,200 13,384 Hershey Co. 221,300 12,581 Herbalife Ltd. 196,100 11,303 Molson Coors Brewing Co. Class B 219,700 9,829 Flowers Foods Inc. 284,250 6,265 Hormel Foods Corp. 199,700 5,953 Energy (13.3%) Chevron Corp. 2,233,100 229,652 Exxon Mobil Corp. 2,821,600 229,622 ConocoPhillips 1,453,800 109,311 Occidental Petroleum Corp. 690,800 71,871 Royal Dutch Shell plc Class B 1,918,530 68,465 Marathon Oil Corp. 1,047,100 55,161 Exchange-Traded Fund (0.9%) ^,2 Vanguard Value ETF 963,400 53,999 Financials (9.7%) Marsh & McLennan Cos. Inc. 3,203,800 99,927 Chubb Corp. 960,662 60,147 JPMorgan Chase & Co. 1,256,200 51,429 ACE Ltd. 732,500 48,213 M&T Bank Corp. 536,700 47,203 PNC Financial Services Group Inc. 737,382 43,955 BlackRock Inc. 217,600 41,738 Wells Fargo & Co. 1,292,300 36,262 Swiss Re Ltd. 461,662 25,923 National Bank of Canada 226,100 18,337 Credit Suisse Group AG ADR 466,500 18,203 Travelers Cos. Inc. 302,700 17,672 Commerce Bancshares Inc. 256,800 11,042 Allied World Assurance Co. Holdings Ltd. 146,300 8,424 Validus Holdings Ltd. 215,800 6,679 American Financial Group Inc. 157,400 5,618 Fidelity National Financial Inc. Class A 346,095 5,448 Astoria Financial Corp. 278,400 3,561 American Express Co. 67,600 3,495 Ameriprise Financial Inc. 48,600 2,803 RLI Corp. 38,700 2,396 Unitrin Inc. 30,300 899 Community Trust Bancorp Inc. 25,300 701 Health Care (11.7%) Pfizer Inc. 8,882,867 182,987 Johnson & Johnson 2,720,405 180,961 Merck & Co. Inc. 4,490,914 158,484 AstraZeneca plc ADR 1,008,239 50,483 Bristol-Myers Squibb Co. 896,532 25,964 Eli Lilly & Co. 628,749 23,597 Baxter International Inc. 349,000 20,832 Abbott Laboratories 303,400 15,965 Cardinal Health Inc. 111,300 5,055 Medtronic Inc. 94,500 3,641 Becton Dickinson and Co. 15,900 1,370 National Healthcare Corp. 21,500 1,066 Owens & Minor Inc. 7,100 245 Industrials (15.3%) General Electric Co. 7,918,072 149,335 3M Co. 1,216,200 115,357 Eaton Corp. 1,330,400 68,449 Stanley Black & Decker Inc. 942,400 67,900 Tyco International Ltd. 1,329,400 65,712 Illinois Tool Works Inc. 1,050,000 59,314 Waste Management Inc. 1,515,900 56,498 Republic Services Inc. Class A 1,253,500 38,670 Lockheed Martin Corp. 438,000 35,465 Caterpillar Inc. 295,000 31,406 United Technologies Corp. 341,000 30,182 United Parcel Service Inc. Class B 363,700 26,525 Schneider Electric SA 120,021 20,040 Northrop Grumman Corp. 242,813 16,839 General Dynamics Corp. 222,700 16,596 PACCAR Inc. 298,900 15,271 Honeywell International Inc. 234,262 13,960 Parker Hannifin Corp. 110,200 9,889 CSX Corp. 305,700 8,015 Pitney Bowes Inc. 326,600 7,509 Boeing Co. 94,500 6,986 Rockwell Automation Inc. 71,800 6,229 Timken Co. 80,400 4,052 Emerson Electric Co. 63,400 3,566 Briggs & Stratton Corp. 150,800 2,995 Brady Corp. Class A 49,200 1,577 Information Technology (7.8%) Microsoft Corp. 5,513,200 143,343 Intel Corp. 4,684,800 103,815 Analog Devices Inc. 1,797,500 70,354 Maxim Integrated Products Inc. 1,708,506 43,669 Xilinx Inc. 1,117,100 40,741 Accenture plc Class A 376,000 22,718 Applied Materials Inc. 867,700 11,289 Texas Instruments Inc. 160,478 5,269 KLA-Tencor Corp. 105,800 4,283 Materials (3.4%) EI du Pont de Nemours & Co. 1,136,327 61,418 Sherwin-Williams Co. 543,600 45,592 Nucor Corp. 786,300 32,411 Packaging Corp. of America 927,900 25,972 PPG Industries Inc. 162,700 14,771 Eastman Chemical Co. 127,400 13,004 Cabot Corp. 96,957 3,866 Telecommunication Services (4.5%) AT&T Inc. 5,709,105 179,323 Verizon Communications Inc. 1,193,698 44,442 Vodafone Group plc ADR 1,224,000 32,705 CenturyLink Inc. 67,504 2,729 Utilities (6.9%) Northeast Utilities 1,246,200 43,829 UGI Corp. 1,291,000 41,170 Xcel Energy Inc. 1,626,400 39,522 Dominion Resources Inc. 730,070 35,241 NextEra Energy Inc. 520,766 29,923 American Electric Power Co. Inc. 710,200 26,760 PG&E Corp. 599,300 25,189 Consolidated Edison Inc. 273,700 14,572 Entergy Corp. 196,400 13,410 Alliant Energy Corp. 271,400 11,035 Pinnacle West Capital Corp. 246,700 10,998 NV Energy Inc. 710,600 10,908 TECO Energy Inc. 573,500 10,833 Portland General Electric Co. 419,500 10,605 CMS Energy Corp. 516,900 10,178 PPL Corp. 327,200 9,106 DTE Energy Co. 168,100 8,408 Unisource Energy Corp. 222,500 8,306 Atmos Energy Corp. 217,510 7,232 Integrys Energy Group Inc. 122,500 6,350 Pepco Holdings Inc. 284,400 5,583 Avista Corp. 171,700 4,411 Duke Energy Corp. 216,900 4,084 Southwest Gas Corp. 91,387 3,528 WGL Holdings Inc. 61,300 2,359 Total Common Stocks (Cost $4,538,649) Market Value Coupon Shares ($000) Temporary Cash Investments (3.8%) 1 Money Market Fund (2.8%) 3,4 Vanguard Market Liquidity Fund 0.140% 161,268,092 161,268 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.6%) Goldman Sachs & Co. (Dated 6/30/11, Repurchase Value $37,300,000, collateralized by Federal National Mortgage Assn. 4.000%-6.000%, 12/1/21-8/1/39, and Federal Home Loan Mortgage Corp. 4.500%, 10/1/18) 0.030% 7/1/11 37,300 37,300 U.S. Government and Agency Obligations (0.4%) 5,6 Fannie Mae Discount Notes 0.110% 10/19/11 1,000 1,000 5,6 Federal Home Loan Bank Discount Notes 0.050% 8/5/11 100 100 5,6 Federal Home Loan Bank Discount Notes 0.065% 8/10/11 200 200 5,6 Federal Home Loan Bank Discount Notes 0.100% 8/24/11 1,500 1,500 5 Federal Home Loan Bank Discount Notes 0.100% 10/11/11 500 500 5,6 Freddie Mac Discount Notes 0.090% 8/22/11 7,000 6,999 5,6 Freddie Mac Discount Notes 0.070% 8/24/11 1,000 1,000 5,6 Freddie Mac Discount Notes 0.100% 8/29/11 500 500 5,6 Freddie Mac Discount Notes 0.070% 10/7/11 11,000 10,996 Total Temporary Cash Investments (Cost $221,364) Total Investments (99.9%) (Cost $4,760,013) Other Assets and Liabilities-Net (0.1%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $639,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.3% and 0.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $650,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $11,348,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
